


110 HRES 1186 IH: Prohibiting the use of funds in a Members’

U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1186
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2008
			Mr. Sensenbrenner
			 submitted the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Prohibiting the use of funds in a Members’
		  Representational Allowance for the long-term lease of a
		  vehicle.
	
	
		1.Prohibiting Use of Members’
			 Representational Allowance for Long-Term Lease of a Vehicle
			(a)ProhibitionNone of the amounts in a Members’
			 Representational Allowance may be used to lease a vehicle, other than a vehicle
			 used on a short-term basis.
			(b)RegulationsThe
			 Committee on House Administration shall promulgate such regulations as it
			 considers appropriate to carry out this resolution, except that under such
			 regulations a vehicle may not be treated as used on a short-term basis if the
			 period during which the vehicle is made available exceeds 10 days.
			2.Effective
			 DateThis resolution shall
			 apply with respect to any amounts paid under a lease entered into or renewed on
			 or after the date of the adoption of this resolution.
		
